Exhibit 10.27
 
AGREEMENT
 
PartA: Yangling Dongke Madisen pharmaceutical Ltd.
Address: Xinqiao Road 8 Yangling Demonstration Zone
 
Party B: Dongke Zhao
ID NO.: 610113541118041
 
 
In witness of :
 
1  In 2005, PartyB have already applied for patent for the following products:
Huanglong Zhike Granule (cure respiratory disease), Huanglong Kechuan Capsule
(cure respiratory disease), Xinxinshu Capsule (Chinese traditional medicine cure
heart-throb), Senguiyangxue Tablets (Chinese traditional medicine cure weak and
fatigue), Fuyanshu Capsule ( cure pelvic inflammatory disease), Qinchuantongbi
Tablets, Fufangzushima (Chinese traditional medicine cure soft tissue pain),
Xiaoerzhixie Paste.
 
2  In 2007, PartyA was added endowment to the company, and the knowledge
property right of the following products are all belongs to PartyA. It includes:
Huanglong Zhike Granule (cure respiratory disease), Huanglong Kechuan Capsule
(cure respiratory disease), Xinxinshu Capsule (Chinese traditional medicine cure
heart-throb), Senguiyangxue Tablets (Chinese traditional medicine cure weak and
fatigue), Fuyanshu Capsule ( cure pelvic inflammatory disease), Qinchuantongbi
Tablets, Fufangzushima (Chinese traditional medicine cure soft tissue pain).
 
3 PartyA decided to buy the knowledge property rights of  Xiaoerzhitong Paste.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
According to the people’s republic of china contract law and other applicable
law, both parties are agreed to abide by the following items:
 
 
1  When PartyA completes the capital increase and purchase, the knowledge
property rights of the above-mentioned eight products are all belongs to PartyA,
including patent application rights and patent authorization.
 
2  When PartyA completes the capital increase and purchase, PartyB should
cooperate with PartyA to finish the transfer procedure.
 
3  Before PartyA get the legal authority and finish the transfer procedure,
PartyB must make commitment that he is only represent PartyA to submit the
patent application to the state, and do not enjoy any rights related to it.
 
4  PartyA pays the transfer expenses, and the annual fees.
 
5  Both Parties is entitled to rights and obligations according to this
agreement, any party can not violate.
 
6  When PartyA get the above-mentioned patent, PartyB can not use, or transform
it without the consent of PartyA.
 
7  Both parties are entitled to reach additional agreement to cover the
unmentioned items in the agreement. The additional one has the same legal
effect.
 
8  This agreement has two copies, which have the same effect.
 
 

                    PartA（Signature sealed）              Party B（Signature）  
January 1, 2007         January 1, 2007  

 
                   
 
                                  
 

